UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6473


WAYNE PETROSKI,

                    Plaintiff - Appellant,

             v.

ADRIARRE J. BENNETT, Virginia Parole Board Member; KENNETH STOLLE,
Sheriff Virginia Beach Correctional Center,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-00357-CMH-MSN)


Submitted: June 14, 2018                                          Decided: June 19, 2018


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Petroski, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wayne Petroski appeals from the district court’s order dismissing his civil action

under 42 U.S.C. § 1983 (2012) without prejudice, confining his appeal to the portion of

the order dismissing his claim for monetary damages pursuant to Heck v. Humphrey,

512 U.S. 477, 486-87 (1994) (holding that a 42 U.S.C. § 1983 suit for monetary damages

is barred if prevailing in the action would necessarily require the plaintiff to prove the

unlawfulness of his conviction or imprisonment). * We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Petroski v. Bennett, No. 1:18-cv-00357-CMH-MSN (E.D. Va. Apr. 20, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




      *
         We conclude that, although the complaint was dismissed without prejudice, the
district court’s order qualifies as a final, appealable order because Petroski could not
simply amend the complaint to cure the defect identified. See Goode v. Cent. Va. Legal
Aid Soc’y, Inc., 807 F.3d 619, 629-30 (4th Cir. 2015) (holding that dismissal without
prejudice is not appealable unless “the district court’s grounds for dismissal clearly
indicate that no amendment could cure the complaint’s defects”).


                                            2